DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3-4, 6-10, 12-13, 15-19 (Instant Application 17/313,924) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,  8-9, 12-16, 19-20 of U.S. Patent No. 11,019,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the above cited U.S. Patent discloses obvious version of the instant claims.


Instant Application 17/313,924
U.S. Patent No. 11,019,481
1. A method comprising: estimating first signal information of a signal transmitted by an access point and received at a client device, the first signal information being from a perspective of the access point; identifying whether the client device is operating at a boundary of an area serviced by the access point; determining, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information associated with the signal, the second signal information being from a perspective of the client device; and performing roaming management of the client device based on the first signal information and the second signal information.

Difference: and including two or more of a number of client devices operating at the boundary, a number of client devices operating at a neighboring boundary area of a neighboring access point, a proximity of the neighboring access point to the boundary area, and information of an angle of arrival at the client device; and performing, by the controller
1. A method comprising: estimating by a controller, first signal information of a signal transmitted by an access point and received at a client device, the first signal information being from a perspective of the access point; identifying whether the client device is operating at a boundary of an area serviced by the access point; determining, by the controller in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information for the signal, the second signal information being from a perspective of the client device and including two or more of a number of client devices operating at the boundary, a number of client devices operating at a neighboring boundary area of a neighboring access point, a proximity of the neighboring access point to the boundary area, and information of an angle of arrival at the client device; and performing, by the controller, roaming management of the client device based on the first signal information and the second signal information.




3. The method of claim 1, wherein the roaming management of the client device includes increasing transmission power of the access point.

8. The method of claim 1, wherein the roaming management includes one of increasing transmission power of the access point or disconnecting the client device from the access point for the client device to connect to one of a neighboring access point or a cellular node.

4. The method of claim 1, wherein the roaming management of the client device includes forcing the client device to connect to one of a neighboring access point or a cellular node.

8. The method of claim 1, wherein the roaming management includes one of increasing transmission power of the access point or disconnecting the client device from the access point for the client device to connect to one of a neighboring access point or a cellular node.
9. The method of claim 8, wherein the roaming management includes forcing the client device to switch to the neighboring access point, if a power level of the neighboring access point at the client device is better than a current power level of the access point at the client device.



6. The method of claim 1, further comprising: identifying whether the client device supports neighbor reporting; and selecting a technique for identifying the second signal information from the perspective of the client device based on whether the client device supports neighbor reporting.

4. The method of claim 1, wherein determining the second signal information comprises: determining, by the controller, whether the client device had neighbor reporting capabilities; and determining, by the controller, the second signal information according to a first method if the client device has neighbor reporting capabilities or according to a second method if the client device does not have neighbor reporting capabilities.

7. The method of claim 6, wherein the technique includes estimating the second signal information from beacon data of another client device in proximity to the client device and the technique is selected in response to identifying that the client device does not support neighbor reporting.

5. The method of claim 4, wherein the first method comprises: sending, by the controller, a request for a beacon report to the client device; receiving, by the controller and from the client device, a response to the beacon report, the response including information corresponding to the number of client devices operating at the boundary, proximity of neighboring access points to the client device, and signal quality of the neighboring access points.

8. The method of claim 1, further comprising: detecting an occurrence of a triggering condition for the client device; and determining the second signal information in response to the occurrence of the triggering condition.

2. The method of claim 1, further comprising: detecting, by the controller, a triggering condition for the client device; and determining, by the controller, the second signal information upon detecting the triggering condition.

9. The method of claim 8, wherein the triggering condition is one of a signal degradation being above a threshold, a change in a client data rate, a detection of a client increase scan pattern, or an increase in a number of client retries.

3. The method of claim 2, wherein the triggering condition is one of a signal degradation above a threshold, a change in client data rate, detection of a client increase scan pattern or increase in a number of client retries.



10. A system comprising: one or more processors; and a computer-readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to: estimate first signal information of a signal transmitted by an access point and received at a client device, the first signal information being from a perspective of the access point; identify whether the client device is operating at a boundary of an area serviced by the access point; determine, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information associated with the signal, the second signal information being from a perspective of the client device; and perform roaming management of the client device based on the first signal information and the second signal information.

Difference: and including two or more of a number of client devices operating at the boundary, a number of client devices operating at a neighboring boundary area of a neighboring access point, a proximity of the neighboring access point to the boundary area, and information of an angle of arrival at the client device
12. A controller comprising: memory having computer-readable instructions stored thereon; and one or more processors configured to execute the computer-readable instructions to: estimate first signal information of a signal transmitted by an access point and received at a client device, the first signal information being from a perspective of the access point; identify whether the client device is operating at a boundary of an area serviced by the access point; determine, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information for the signal, the second signal information being from a perspective of the client device and including two or more of a number of client devices operating at the boundary, a number of client devices operating at a neighboring boundary area of a neighboring access point, a proximity of the neighboring access point to the boundary area, and information of an angle of arrival at the client device; and perform roaming management of the client device based on the first signal information and the second signal information.

11. The system of claim 10, wherein the second signal information is indicative of a network connectivity of the client device as observed by the client device at the boundary.


12. The system of claim 10, wherein the roaming management of the client device includes increasing transmission power of the access point.

19. The controller of claim 12, wherein the roaming management includes one of increasing transmission power of the access point or disconnecting the client device from the access point for the client device to connect to one of a neighboring access point or a cellular node.
20. The controller of claim 19, wherein the roaming management includes forcing the client device to switch to the neighboring access point, if a power level of the neighboring access point at the client device is better than a current power level of the access point at the client device.

13. The system of claim 10, wherein the roaming management of the client device includes forcing the client device to connect to one of a neighboring access point or a cellular node.

19. The controller of claim 12, wherein the roaming management includes one of increasing transmission power of the access point or disconnecting the client device from the access point for the client device to connect to one of a neighboring access point or a cellular node.
20. The controller of claim 19, wherein the roaming management includes forcing the client device to switch to the neighboring access point, if a power level of the neighboring access point at the client device is better than a current power level of the access point at the client device.



15. The system of claim 10, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to: identify whether the client device supports neighbor reporting; and select a technique for identifying the second signal information from the perspective of the client device based on whether the client device supports neighbor reporting.

15. The controller of claim 12, wherein the one or more processors are further configured to execute the computer-readable instructions to: determine whether the client device had neighbor reporting capabilities; and determine the second signal information according to a first method if the client device has neighbor reporting capabilities or according to a second method if the client device does not have neighbor reporting capabilities.

16. The system of claim 15, wherein the technique includes estimating the second signal information from beacon data of another client device in proximity to the client device and the technique is selected in response to identifying that the client device does not support neighbor reporting.

16. The controller of claim 15, wherein the first method comprises: sending a request for a beacon report to the client device; receiving, from the client device, a response to the beacon report, the response including information corresponding to the number of client devices operating at the boundary, proximity of neighboring access points to the client device, and signal quality of the neighboring access points.

17. The system of claim 10, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to: detect an occurrence of a triggering condition for the client device; and determine the second signal information in response to the occurrence of the triggering condition.

13. The controller of claim 12, wherein the one or more processors are further configured to execute the computer-readable instructions to: detect a triggering condition for the client device; and determine the second signal information upon detecting the triggering condition.

18. The system of claim 17, wherein the triggering condition is one of a signal degradation being above a threshold, a change in a client data rate, a detection of a client increase scan pattern, or an increase in a number of client retries.

14. The controller of claim 13, wherein the triggering condition is one of a signal degradation above a threshold, a change in client data rate, detection of a client increase scan pattern or increase in a number of client retries.

19. A non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to: estimate first signal information of a signal transmitted by an access point and received at a client device, the first signal information being from a perspective of the access point; identify whether the client device is operating at a boundary of an area serviced by the access point; determine, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information associated with the signal, the second signal information being from a perspective of the client device; and perform roaming management of the client device based on the first signal information and the second signal information.
 Difference: and including two or more of a number of client devices operating at the boundary, a number of client devices operating at a neighboring boundary area of a neighboring access point, a proximity of the neighboring access point to the boundary area, and information of an angle of arrival at the client device
12. A controller comprising: memory having computer-readable instructions stored thereon; and one or more processors configured to execute the computer-readable instructions to: estimate first signal information of a signal transmitted by an access point and received at a client device, the first signal information being from a perspective of the access point; identify whether the client device is operating at a boundary of an area serviced by the access point; determine, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information for the signal, the second signal information being from a perspective of the client device and including two or more of a number of client devices operating at the boundary, a number of client devices operating at a neighboring boundary area of a neighboring access point, a proximity of the neighboring access point to the boundary area, and information of an angle of arrival at the client device; and perform roaming management of the client device based on the first signal information and the second signal information.











Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 5, 8-11, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al (US 2010/0118830 A1) in view of Hahn et al (US 9,769,837 B2).

	Regarding claim 1, Stephenson et al (US 2010/0118830 A1) discloses a method (see, system and method for intelligent roaming using multiple access points,  and generating handover triggers, section 0024-0025, 0031, fig. 2, see, wireless LAN controller 200 coupled to the APs 1002-10-6 and MSE 400, section 0019-0022) comprising: estimating first signal information (see, RSSI measurements of client device/measures of RSSI, section 0081, 0086)  of a signal transmitted by an access point (see, beacon report request is a request to a MN by MSE which is coupled to the WLAN controller, section 0081, 0086) and received at a client device (see, beacon report request from the MSE to the mobile node/MN, section 0081, 0086), the first signal information being from a perspective of the access point (see, beacon report request  and instructing the serving AP, section 0086); identifying whether the client device is operating at an area serviced by the access point (see, RSSI measurements in order to located the client device, section 0079, 0081); determining (see, the WLC in combination with the MSE, triggers handover of the client device based on RSSI measurements, section 0079, line 1-7, 0081, 0086-0087), in response to, at least in part, a determination that the client device is operating at the area serviced by the access point, second signal information associated with the signal, the second signal information being from a perspective of the client device (see, RSSI measurements/response that are reported by the client device based on beacon report request/probe request, section 0079, 0081, 0086-0087); and performing roaming management of the client device (section 0006-mobile node roaming from one AP to other AP, section 0006) based on the first signal information and the second signal information (see, handover trigger based on received RSSI measurements,  roaming that is facilitated by the centralized controller, section 0085, 0087, 0094-0095, claim 1). 
	Stephenson ‘830 discloses all the claim limitations but fails to explicitly teach: identifying whether the client device is operating at a boundary of an area serviced by the access point; determining, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information associated with the signal, the second signal information being from a perspective of the client device; and performing roaming management of the client device based on the first signal information and the second signal information.
	However, Hahn et al (US 9,769,837 B2) from a similar field of endeavor discloses: identifying whether the client device is operating at a boundary of an area (noted: cell edge UE, col. 2, line 10-11, the movement of the UE  in the cell selection/reelection process/the UE being out of the coverage of the small cell,  col. 5, line 14-26) serviced by the access point (see, fig. 1,  fig. 12, Cloud-RAN which includes processor 310, memory and RF unit 330 coupled to base stations 11 and UE, the C-RAN manages base stations col. 2, line 31-40, col. 3, line 35-57, col. 4, line 49-58) ; determining, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information associated with the first signal (see, the C-RAN which manages the BS, based on received data usage pattern received, accessible candidates from the UE, determines a data pattern of the a region, value Q in terms of RSS, col. 7, line 44-51, col. 8, line 45-60) , the second signal information being from a perspective of the client device  (see, col. 9, line 49 to col. 10, line 6, see, data usage pattern and movement speed of the UE delivered to the C-RAN via a base station), roaming management of the client device based on the first signal information and the second signal information (Noted: in the cell selection/reselection process, the movement of the UE and the greatest signal strength  are used, hence the steering of the UE from one cell/BS or AP to another AP/BS is disclosed, col. 4, line 49-60, col. 5, line 21-48).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of mobility management/handoff of UE by C-RAN as taught by Hahn ‘837 into the method and apparatus based on reported measurement metrics/link metrics (SNR, SINR) of Stephenson ‘830.  The motivation would have been to provide seamless handoff based on the movement of the UE and measurements (Stephenson ‘830, section 0016).

Regarding claim 2, Stephenson ‘830 as modified by Hahn ‘837 discloses the method of claim 1, wherein the second signal information is indicative of a network connectivity of the client device as observed by the client device  (see, the usage pattern  being updated by the UE as connection, section col. 5, line 60 to col. 6, line 22, col. 7, line 1-38) at the boundary (noted: cell edge UE, col. 2, line 10-11, the movement of the UE  in the cell selection/reelection process/the UE being out of the coverage of the small cell,  col. 5, line 14-26).
	Regarding claim 5, Stephenson ‘830 as modified by Hahn ‘837 discloses the method of claim 1, further comprising: cross-validating the second signal information with the first signal information (Hahn, Noted: in the cell selection/reselection process, the movement of the UE and the greatest signal strength  are used, hence the steering of the UE from one cell/BS or AP to another AP/BS is disclosed, col. 4, line 49-60, col. 5, line 21-48, section 0056 of Stephenson); and performing roaming management of the client device based on a cross-validation of the first signal information and the second signal information (noted; measurements/signals being compared to determined handover trigger, section 0056).

	Regarding claim 8, Stephenson ‘830 as modified by Hahn ‘837 discloses the method of claim 1, further comprising: detecting an occurrence of a triggering condition for the client device; and determining the second signal information in response to the occurrence of the triggering condition (see, searching for another AP due to a communication link with the serving AP serving the WLAN client device being weakened/one or more link parameters between a MN and an PA cross a threshold, section 0031, 0052, line 1-7+).
	
	Regarding claim 9, Stephenson ‘830 as modified by Hahn ‘837 discloses the method of claim 8, wherein the triggering condition is one of a signal degradation being above a threshold, a change in a client data rate, a detection of a client increase scan pattern, or an increase in a number of client retries (see, RSSI crosses a threshold, signal strength of voice call being less than a threshold, section 0052, line 1-7, 0056, line 1-10+).

	Regarding claim 10, Stephenson ‘830 discloses a system (see, system and method for intelligent roaming using multiple access points,  and generating handover triggers, section 0024-0025, 0031, fig. 2, see, wireless LAN controller 200 coupled to the APs 1002-10-6 and MSE 400, section 0019-0022) comprising : one or more processors; and a computer-readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to: estimate first signal information (see, RSSI measurements of client device/measures of RSSI, section 0081, 0086)  of a signal transmitted by an access point (see, beacon report request is a request to a MN by MSE which is coupled to the WLAN controller, section 0081, 0086) and received at a client device (see, beacon report request from the MSE to the mobile node/MN, section 0081, 0086), the first signal information being from a perspective of the access point (see, beacon report request  and instructing the serving AP, section 0086); identifying whether the client device is operating at an area serviced by the access point (see, RSSI measurements in order to located the client device, section 0079, 0081); determining (see, the WLC in combination with the MSE, triggers handover of the client device based on RSSI measurements, section 0079, line 1-7, 0081, 0086-0087), in response to, at least in part, a determination that the client device is operating at the area serviced by the access point, second signal information associated with the signal, the second signal information being from a perspective of the client device (see, RSSI measurements/response that are reported by the client device based on beacon report request/probe request, section 0079, 0081, 0086-0087); and performing roaming management of the client device (section 0006-mobile node roaming from one AP to other AP, section 0006) based on the first signal information and the second signal information see, handover trigger based on received RSSI measurements,  roaming that is facilitated by the centralized controller, section 0085, 0087, 0094-0095, claim 1). 
	Stephenson ‘830 discloses all the claim limitations but fails to explicitly teach: identify whether the client device is operating at a boundary of an area serviced by the access point; determining, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information associated with the signal, the second signal information being from a perspective of the client device; and perform roaming management of the client device based on the first signal information and the second signal information.
	However, Hahn et al (US 9,769,837 B2) from a similar field of endeavor discloses: identifying whether the client device is operating at a boundary of an area (noted: cell edge UE, col. 2, line 10-11, the movement of the UE  in the cell selection/reelection process/the UE being out of the coverage of the small cell,  col. 5, line 14-26) serviced by the access point (see, fig. 1,  fig. 12, Cloud-RAN which includes processor 310, memory and RF unit 330 coupled to base stations 11 and UE, the C-RAN manages base stations col. 2, line 31-40, col. 3, line 35-57, col. 4, line 49-58) ; determine, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information associated with the first signal (see, the C-RAN which manages the BS, based on received data usage pattern received, accessible candidates from the UE, determines a data pattern of the a region, value Q in terms of RSS, col. 7, line 44-51, col. 8, line 45-60) , the second signal information being from a perspective of the client device  (see, col. 9, line 49 to col. 10, line 6, see, data usage pattern and movement speed of the UE delivered to the C-RAN via a base station), perform roaming management of the client device based on the first signal information and the second signal information (Noted: in the cell selection/reselection process, the movement of the UE and the greatest signal strength  are used, hence the steering of the UE from one cell/BS or AP to another AP/BS is disclosed, col. 4, line 49-60, col. 5, line 21-48).
	
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of mobility management/handoff of UE by C-RAN as taught by Hahn ‘837 into the method and apparatus based on reported measurement metrics/link metrics (SNR, SINR) of Stephenson ‘830.  The motivation would have been to provide seamless handoff based on the movement of the UE and measurements (Stephenson ‘830, section 0016).

Regarding claim 11, Stephenson ‘830 as modified by Hahn ‘837 discloses the system of claim 10, wherein the second signal information is indicative of a network connectivity of the client device as observed by the client device  (see, the usage pattern  being updated by the UE as connection, section col. 5, line 60 to col. 6, line 22, col. 7, line 1-38) at the boundary (noted: cell edge UE, col. 2, line 10-11, the movement of the UE  in the cell selection/reelection process/the UE being out of the coverage of the small cell,  col. 5, line 14-26).
	Regarding claim 14, Stephenson ‘830 as modified by Hahn ‘837 discloses the system of claim 10, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to: cross-validate the second signal information with the first signal information (Hahn, Noted: in the cell selection/reselection process, the movement of the UE and the greatest signal strength  are used, hence the steering of the UE from one cell/BS or AP to another AP/BS is disclosed, col. 4, line 49-60, col. 5, line 21-48, section 0056 of Stephenson); and perform roaming management of the client device based on a cross-validation of the first signal information and the second signal information (Stephenson, Noted; measurements/signals being compared to determined handover trigger, section 0056).

	Regarding claim 17, Stephenson ‘830 as modified by Hahn ‘837 discloses the system of claim 10, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to: detect an occurrence of a triggering condition for the client device; and determine the second signal information in response to the occurrence of the triggering condition (see, searching for another AP due to a communication link with the serving AP serving the WLAN client device being weakened/one or more link parameters between a MN and an PA cross a threshold, section 0031, 0052, line 1-7+).

	Regarding claim 18, Stephenson ‘830 as modified by Hahn ‘837 discloses the system of claim 17, wherein the triggering condition is one of a signal degradation being above a threshold, a change in a client data rate, a detection of a client increase scan pattern, or an increase in a number of client retries (see, RSSI crosses a threshold, signal strength of voice call being less than a threshold, section 0052, line 1-7, 0056, line 1-10+).

	Regarding claim 19, Stephenson ‘830 discloses a non-transitory computer-readable storage medium (fig. 2, each of the WLCs 200 are connected to MSE which comprises stored instructions on computer readable medium executed by a processor, section 0023-0024) comprising instructions stored(fig. 2, each of the WLCs 200 are connected to MSE which comprises stored instructions on computer readable medium executed by a processor, section 0023-0024) therein, which when executed by one or more processors (fig. 2, each of the WLCs 200 are connected to MSE which comprises stored instructions on computer readable medium executed by a processor, section 0023-0024), cause the one or more processors (fig. 2, each of the WLCs 200 are connected to MSE which comprises stored instructions on computer readable medium executed by a processor, section 0023-0024) to: estimating first signal information (see, RSSI measurements of client device/measures of RSSI, section 0081, 0086)  of a signal transmitted by an access point (see, beacon report request is a request to a MN by MSE which is coupled to the WLAN controller, section 0081, 0086) and received at a client device (see, beacon report request from the MSE to the mobile node/MN, section 0081, 0086), the first signal information being from a perspective of the access point (see, beacon report request  and instructing the serving AP, section 0086); identifying whether the client device is operating at an area serviced by the access point (see, RSSI measurements in order to located the client device, section 0079, 0081); determining (see, the WLC in combination with the MSE, triggers handover of the client device based on RSSI measurements, section 0079, line 1-7, 0081, 0086-0087), in response to, at least in part, a determination that the client device is operating of the area serviced by the access point, second signal information associated with the signal, the second signal information being from a perspective of the client device (see, RSSI measurements/response that are reported by the client device based on beacon report request/probe request, section 0079, 0081, 0086-0087); and perform roaming management of the client device (section 0006-mobile node roaming from one AP to other AP, section 0006) based on the first signal information and the second signal information (see, handover trigger based on received RSSI measurements,  roaming that is facilitated by the centralized controller, section 0085, 0087, 0094-0095, claim 1). 
	Stephenson ‘830 discloses all the claim limitations but fails to explicitly teach: identifying whether the client device is operating at a boundary of an area serviced by the access point; determining, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information associated with the signal, the second signal information being from a perspective of the client device; and performing roaming management of the client device based on the first signal information and the second signal information.
	However, Hahn et al (US 9,769,837 B2) from a similar field of endeavor discloses: identify whether the client device is operating at a boundary of an area (noted: cell edge UE, col. 2, line 10-11, the movement of the UE  in the cell selection/reelection process/the UE being out of the coverage of the small cell,  col. 5, line 14-26) serviced by the access point (see, fig. 1,  fig. 12, Cloud-RAN which includes processor 310, memory and RF unit 330 coupled to base stations 11 and UE, the C-RAN manages base stations col. 2, line 31-40, col. 3, line 35-57, col. 4, line 49-58) ; determine, in response to, at least in part, a determination that the client device is operating at the boundary of the area serviced by the access point, second signal information associated with the first signal (see, the C-RAN which manages the BS, based on received data usage pattern received, accessible candidates from the UE, determines a data pattern of the a region, value Q in terms of RSS, col. 7, line 44-51, col. 8, line 45-60) , the second signal information being from a perspective of the client device  (see, col. 9, line 49 to col. 10, line 6, see, data usage pattern and movement speed of the UE delivered to the C-RAN via a base station), perform roaming management of the client device based on the first signal information and the second signal information (Noted: in the cell selection/reselection process, the movement of the UE and the greatest signal strength  are used, hence the steering of the UE from one cell/BS or AP to another AP/BS is disclosed, col. 4, line 49-60, col. 5, line 21-48).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of mobility management/handoff of UE by C-RAN as taught by Hahn ‘837 into the method and apparatus based on reported measurement metrics/link metrics (SNR, SINR) of Stephenson ‘830.  The motivation would have been to provide seamless handoff based on the movement of the UE and measurements (Stephenson ‘830, section 0016).

Regarding claim 20, the non-transitory computer-readable storage medium of claim 19, wherein the second signal information is indicative of a network connectivity of the client device as observed by the client device  (see, the usage pattern  being updated by the UE as connection, section col. 5, line 60 to col. 6, line 22, col. 7, line 1-38) at the boundary (noted: cell edge UE, col. 2, line 10-11, the movement of the UE  in the cell selection/reelection process/the UE being out of the coverage of the small cell,  col. 5, line 14-26).

9.	Claims 3-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al (US 2010/0118830 A1)  in view  Hahn et al (US 9,769,837 B2) as applied claims 1, 12 above, and further in view of AHMAD et al (US 2015/0189548 A1).
	The combination of Stephenson ‘830 and Hahn ‘837 discloses all the claim limitations in the above rejection but fails to explicitly teach:
Regarding claim 3, the method of claim 1, wherein the roaming management of the client device includes increasing transmission power of the access point.
Regarding claim 4, the method of claim 1, wherein the roaming management of the client device includes forcing the client device to connect to one of a neighboring access point or a cellular node.
Regarding claim 12, the system of claim 10, wherein the roaming management of the client device includes increasing transmission power of the access point.
Regarding claim 13, the system of claim 10, wherein the roaming management of the client device includes forcing the client device to connect to one of a neighboring access point or a cellular node.
	However, AHMAD ‘548 from a similar field of endeavor discloses: Regarding claims 3, 12, the method of claim 1, wherein the roaming management (AHMD, see increasing of the power level by the transmission power component, section 0062-0064) of the client device includes increasing transmission power of the access point (noted: AHMAD further teaches offloading of the UE from one cell to another cell based increase power level, section 0061-0062).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of joint power control as taught by AHMAD into the combined method and apparatus based on reported measurement metrics/link metrics (SNR, SINR) of Stephenson ‘830 and Hahn ‘837.  The motivation would have been to provide power adjustment based on load level value/SINR value, QoS value, rate as suggest in section 0053.

	Regarding claims 4, 13, the method of claim 1, wherein the roaming management of the client device includes forcing the client device to connect to one of a neighboring access point or a cellular node (AHMAD, see, offloading of the UE from small cell to another cell based on load level/power level that exceed a power level threshold, section  0055-0056, 0062-0063, fig. 1, small cells 110y, cells 110y, the small cells are treated as access points, section 0029, 0035). 
		
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of joint power control as taught by AHMAD into the combined method and apparatus based on reported measurement metrics/link metrics (SNR, SINR) of Stephenson ‘830 and Hahn ‘837.  The motivation would have been to provide power adjustment based on load level value/SINR value, QoS value, rate as suggest in section 0053.

10.	Claims 6-7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al (US 2010/0118830 A1)  in view Hahn et al (US 9,769,837 B2) as applied to claims 1, 10 above, and further in view of Patil et al (US 2015/0350974 A1).
The combination of Stephenson ‘830 and Hahn ‘837 discloses all the claim limitations but fails to explicitly teach:
Regarding claims 6, 15, the method of claim 1, further comprising: identifying whether the client device supports neighbor reporting; and selecting a technique for identifying the second signal information from the perspective of the client device based on whether the client device supports neighbor reporting.
Regarding claims 7, 16, the method of claim 6, wherein the technique includes estimating the second signal information from beacon data of another client device in proximity to the client device and the technique is selected in response to identifying that the client device does not support neighbor reporting.
However, Patil ‘974 from the same field of endeavor (see, handover based on beacon response which includes parameters regarding APs/neighbor reports, section 013-0014, 016, 0082-0083) discloses:
	Regarding claims 6, 15, the method, further comprising: identifying whether the client device supports neighbor reporting (see, the channel information/parameters that the station/UE acquires in neighbor report, section 0079-0081); and selecting a technique for identifying the second signal information from the perspective of the client device (fig. 4, see, beacon response from the client, section 0081-0084)  based on whether the client device supports neighbor reporting (see, beacon response from the UE/station to the AP based on  beacon request report, the beacon response includes neighbor parameters: channel information, loading, and channels supported by the UE, the neighbor is used by the UE to select associate with an AP, section 0017-0019, 0020). 

Regarding claims 7, 16, the method, wherein the technique includes estimating the second signal information from beacon data of another client device in proximity see, report/beacon response does include the APs location/APs surrounding the STA, section  0088, 0098) to the client device  (see, the stations at the fringe of AP’s coverage area, section 0100) and the technique is selected in response to identifying that the client device does not support neighbor reporting (section 105-106-the STA failing to switch to another AP), 107-0109-the STA measurements with incapability indication).
	In view of the above, In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for selection of an AP during handover procedure based on beacon neighbor response as taught by Patil ‘974 into the combined wireless method and system of Stephenson ‘830 and Hahn ‘837. The motivation would have been to provide efficient association with an AP (section 0008-0009).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	NAGASAKA et al (US 2018/0192346 A1) discloses handoff/handover based on WLAN measurement report, cell edge region WLAN-based measurement (section 0072-0200+,  0225-0230), including the UE switches from WWAN (eNB) to the WALN 10 (section 0243-0246).

Vivanco et al (US 2019/0357061 A1) discloses handover based on cell edge-based measurement (section 0036-0038+).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473